DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on March 22, 2021 have been considered and an action on the merits follows. As directed by the amendment, claims 1, 3, and 5 have been amended. Accordingly, claims 1-5 are pending in this application, with an action on the merits to follow regarding these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Klaproth (US Patent No. 3,784,986) in view of Cockram (US Pub. No. 2015/0007379). 
Regarding claim 1, Klaproth teaches a sweatpants garment assembly having a belt sleeve being integrated therein wherein said assembly is configured to be worn with a belt rather than a drawstring (Abstract; Fig. 1), said assembly comprising: a pair of pants being wearable on a user (Abstract; Fig. 1, trousers 1), said pair of pants having a waistband (Abstract; Fig. 1), said pair of pants having a belt sleeve being integrated therein (Abstract; Fig. 1, belt tunnel 2), said belt sleeve being continuous extending from a front of the pair of pants and around said waistband (Fig. 1, belt tunnel 2, extending from inlet 
Cockram teaches athletic pants having a pocket in the waistband, for example an annular channel that encircles the waist (Abstract). Cockram teaches that the pants are made from an elastic material, including fleece, jersey, terry cloth, knit fabric, or other fabrics (para. [0052]) that would provide comfort to the wearer (para. [0058]). Therefore, Cockram teaches a garment that is comprised of a stretchable, loose-fitting fleece, as in claim 1. 
A person having ordinary skill in the art at the time of filing would have found it obvious to modify the pants of Klaproth to be made of a stretchable fleece, as taught by Cockram in order to provide comfort to the wearer. This would also be a simple substitution of one known element (jersey) for another (fleece) to obtain predictable results. See MPEP 2143(I). A person having ordinary skill in the art would therefore recognize that fleece is an acceptable type of stretchable fabric for the pants taught by Klaproth.

Regarding claim 2, Klaproth and Cockram teach the elements of claim 1 as detailed above. Klaproth further teaches that said belt sleeve extends substantially around said waistband (Fig. 1, belt tunnel 2; col. 2, lines 2-6), said belt sleeve being positioned on an outside surface of said pair of pants (Fig. 1, belt tunnel 2), said belt sleeve having a first end and a second end, each of said first end and said second end being positioned on a front side of said pair of pants, said first end being spaced from said second end (Fig. 1, belt tunnel 2, having inlet end 3 and outlet end 4).

Regarding Claim 3, Klaproth teaches a sweatpants garment assembly having a belt sleeve being integrated therein wherein said assembly is configured to be worn with a belt rather than a drawstring (Abstract; Fig. 1), said assembly comprising: a pair of pants being wearable on a user (Abstract; Fig. 1, trousers 1), said pair of pants having a waistband (Abstract; Fig. 1), said pair of pants having a belt sleeve being integrated therein (Abstract; Fig. 1, belt tunnel 2), said belt sleeve extends substantially around said waistband (Fig. 1, belt tunnel 2; col. 2, lines 2-6), said belt sleeve being positioned on an outside surface of said pair of pants (Fig. 1, belt tunnel 2), said belt sleeve having a first end and a second end, each of said first end and said second end being positioned on a front side of said pair of pants, said first end being spaced from said second end (Fig. 1, belt tunnel 2, having inlet end 3 and outlet end 4), said belt sleeve being continuous extending around said waistband from said first end to said second end (Fig. 1, belt tunnel 2, extending from inlet end 3 to outlet end 4); and a belt being extendable through said belt sleeve wherein said belt is configured to tighten said pair of pants around the user's waist (Abstract; Figs. 1-2, belt 9). ). Klaproth trousers are made of stretchable fabric, such as jersey fabric (Column 1, line 5), however, Klaproth does not disclose that the pair of pants is comprised of a stretchable, loose fitting fleece.
Cockram teaches athletic pants having a pocket in the waistband, for example an annular channel that encircles the waist (Abstract). Cockram teaches that the pants are made from an elastic material, including fleece, jersey, terry cloth, knit fabric, or other fabrics (para. [0052]) that would provide comfort to the wearer (para. [0058]). Therefore, Cockram teaches a garment that is comprised of a stretchable, loose-fitting fleece, as in claim 3. 
A person having ordinary skill in the art at the time of filing would have found it obvious to modify the pants of Klaproth to be made of a stretchable fleece, as taught by Cockram in order to provide comfort to the wearer. This would also be a simple substitution of one known element (jersey) for another (fleece) to obtain predictable results. See MPEP 2143(I). A person having ordinary skill in the art would therefore recognize that fleece is an acceptable type of stretchable fabric for the pants taught by Klaproth.

Regarding claim 4, Klaproth and Cockram teach the elements of claims 3 as detailed above. Klaproth further teaches that said belt extends outwardly through each of said first end and said second end of said belt sleeve such that a buckle of said belt is exposed between said first end and said second end (Fig. 1-2, belt ends 10 and 11; col. 1, lines 19-33).

Regarding Claim 5, Klaproth teaches a sweatpants garment assembly having a belt sleeve being integrated therein wherein said assembly is configured to be worn with a belt rather than a drawstring (Abstract; Fig. 1), said assembly comprising: a pair of pants being wearable on a user (Abstract; Fig. 1, trousers 1), said pair of pants having a waistband (Abstract; Fig. 1), said pair of pants having a belt sleeve being integrated therein (Abstract; Fig. 1, belt tunnel 2), said belt sleeve extending substantially around said waistband (Fig. 1, belt tunnel 2; col. 2, lines 2-6), said belt sleeve being positioned on an outside surface of said pair of pants (Fig. 1, belt tunnel 2), said belt sleeve having a first end and a second end, each of said first end and said second end being positioned on a front side of said pair of pants, said first end being spaced from said second end (Fig. 1, belt tunnel 2, having inlet end 3 and outlet end 4), said belt sleeve being continuous extending around said waistband from said first end to said second end (Fig. 1, belt tunnel 2, extending from inlet end 3 to outlet end 4); and a belt being extendable through said belt sleeve wherein said belt is configured to tighten said pair of pants around the user's waist (Abstract; Figs. 1-2, belt 9), said belt extending outwardly through each of said first end and said second end of said belt sleeve such that a buckle of said belt is exposed between said first end and said second end (Figs. 1-2, belt ends 10 and 11; col. 1, lines 19-33). ). Klaproth trousers are made of stretchable fabric, such as jersey fabric (Column 1, line 5), however, Klaproth does not disclose that the pair of pants is comprised of a stretchable, loose fitting fleece.
Cockram teaches athletic pants having a pocket in the waistband, for example an annular channel that encircles the waist (Abstract). Cockram teaches that the pants are made from an elastic material, including fleece, jersey, terry cloth, knit fabric, or other fabrics (para. [0052]) that would provide comfort to the wearer (para. [0058]). Therefore, Cockram teaches a garment that is comprised of a stretchable, loose-fitting fleece, as in claim 5. 
A person having ordinary skill in the art at the time of filing would have found it obvious to modify the pants of Klaproth to be made of a stretchable fleece, as taught by Cockram in order to provide comfort to the wearer. This would also be a simple substitution of one known element (jersey) for another (fleece) to obtain predictable results. See MPEP 2143(I). A person having ordinary skill in the art would therefore recognize that fleece is an acceptable type of stretchable fabric for the pants taught by Klaproth.

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. Claims 1, 3, and 5 have been amended to clarify that “the belt sleeve is continuous extending around the waistband.” The belt sleeve of Klaproth is continuous and extends around the waistband from the inlet end to the outlet end. Although Figure 1 shows a section removed from the belt tunnel to show a view inside of the tunnel, the belt tunnel is continuous around the pair of pants. The specification states that “Fig. 1 shows, partly cut away, the waistband portion of men’s trousers with the belt partly threaded” (col. 1, ll. 61-62). Thus, the belt tunnel extends continuously around the waistband from the inlet end 3 to the outlet end 4.
Applicant also argues that “Klaproth is a conventional pair of trousers, not the type of garment claimed, i.e. stretchable fleece typical of exercise or ‘sweat’ pants.” Klaproth is not a conventional woven pair of trousers, but trousers made from stretchable jersey material. Further, Cockram teaches pants that are made from an elastic material, including fleece, jersey, terry cloth, knit fabric, or other fabrics (para. [0052]) that would provide comfort to the wearer (para. [0058]). Thus, Cockram teaches that fleece and jersey are both stretchable, comfortable material that can be used for similar applications. As detailed above, a person having ordinary skill in the art would have found it obvious to use a different type of stretchable material on the pants of Klaproth, such as the fleece as taught by Cockram.
Applicant further argues that “Cockram discloses a pocket, not a continuous sleeve extending around a waistband.” Cockram teaches an “annular pocket” that can extend the entire waistband of the pant (para. [0071]). This is a continuous sleeve extending around the waistband, regardless of the intended purpose of the sleeve. Further, Klaproth also discloses a continuous sleeve extending around a waistband, and there is no indication that the teachings of these references would not be combined.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH M KESSLER whose telephone number is (571)272-3153.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571)272-3425).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH MAE KESSLER/               Examiner, Art Unit 3732          

/ALISSA J TOMPKINS/               Supervisory Patent Examiner, Art Unit 3732